Citation Nr: 0840841	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
pulmonary disorder, to include chronic bronchitis and 
bronchial asthma.  

2.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1969 to February 1971, and in the United States Navy 
from October 1981 to April 1982.  There are several periods 
of additional reserve service in the Arizona Army National 
Guard following the periods of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  An additional rating decision, dated in 
May 2006, readjudicated the claim as to whether new and 
material evidence had been received to warrant reopening of a 
claim for entitlement to service connection for a pulmonary 
disorder, as remedial compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) had been accomplished.  This 
latest rating decision found that new and material evidence 
had been received, and the claim was denied on the merits.  
The Board, however, must adjudicate all claims to reopen a 
previously denied final decision in their own right prior to 
addressing the merits of an underlying issue.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir.1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001). 

The issues of entitlement to service connection for a 
pulmonary disorder, entitlement to service connection for 
erectile dysfunction (ED), to include as secondary to 
service-connected diabetes mellitus, and entitlement to 
special monthly compensation (SMC) for loss of use of a 
creative organ are addressed in the REMAND portion appended 
to the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed May 1979 rating decision denied entitlement 
to service connection for a pulmonary disorder; the decision 
is final.  

2.  Evidence received since the May 1979 rating decision, 
which denied service connection for a pulmonary disorder, 
relates specifically to an unestablished fact necessary to 
substantiate the underlying claim for service connection; it 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for a pulmonary disorder, to include chronic 
bronchitis and bronchial asthma, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2008).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2008).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the veteran's claim 
of entitlement to service connection for a pulmonary 
disorder.  The claim on the merits requires additional 
development, which is addressed in the remand below.  
Therefore, no further development is needed with respect to 
the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material Evidence  

The veteran initially was denied service connection for a 
pulmonary condition in a May 1979 rating decision on the 
basis that bronchitis, noted in service, was not present on 
current examination.  Essentially, the RO concluded that as 
no current disability was noticeable on examination, any in-
service bronchial condition was acute and transitory.  As a 
current disability is the first requirement for entitlement 
to service connection, the claim was denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran did not 
posit disagreement with the rating action within a year of 
notification, and thus the decision is final.  38 C.F.R. 
§ 3.104.  

The RO, in its January 2006 rating decision, denied the 
veteran's application to reopen his claim for service 
connection for a pulmonary disease on the basis that new and 
materiel evidence had not been received.  In a later May 2006 
rating decision, issued after the dispatch of remedial VCAA 
notice, the RO reopened the claim and denied it on the merits 
on the basis that there was medical evidence of a current 
diagnosis of a pulmonary disorder but there was no medical 
evidence of a nexus between such and service.  Regardless of 
the RO's action regarding reopening the veteran's claim, the 
Board must independently address this threshold matter.  That 
is, whether a previously denied claim should be reopened is a 
jurisdictional question that must be addressed before the 
Board may consider the underlying claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted); see also Barnett v. Brown, 83 
F.3d 1380 (1996).  

The Board finds that new and material evidence has been 
received to reopen a claim for service connection for a 
pulmonary disease.  Specifically, VA treatment records dated 
in 2001 and 2002 reflect a current diagnosis of chronic 
obstructive pulmonary disease (COPD).  The Board finds this 
evidence is both new, in that it was not of record at the 
time of the original rating decision, and material, because 
it relates to an unestablished fact necessary to substantiate 
the underlying claim for service connection, namely a current 
diagnosis.  See 38 C.F.R. § 3.156.  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)) regarding the 
necessary elements for direct service connection.  As this is 
the case, the claim will be reopened.  As explained below, 
additional development is warranted prior to adjudiucation on 
the merits.  




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a pulmonary disorder is 
reopened; the claim is granted to this extent only.  


REMAND

Service Connection-Pulmonary Disorder 

The Board, in the above decision, has reopened the claim for 
entitlement to service connection for a pulmonary disorder.  
It is apparent that the veteran has a diagnosis of COPD 
documented in post-service VA clinical records in 2001 and 
2002.  Thus, the Board must conclude that there is indeed 
some evidence of a current pulmonary disability.  
Furthermore, upon review of the service medical records, the 
veteran was noted to have chronic bronchitis at separation 
from his first period of active service, although his lungs 
were found to be clinically normal.  An additional service 
medical notation in December 1969 also diagnosed bronchitis, 
with a cough productive of green mucus.  In both of these 
service annotations, it was noted that the veteran was a 
cigarette smoker; however, it was not specified whether the 
use of cigarettes alone caused his lung disease.  

The Board notes that for claims filed after June 9, 1998, 
such as the veteran's claim, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.  While there is a smoking history noted with 
the in-service diagnoses of bronchitis, it is not at all 
clear that smoking was the sole cause of the veteran's COPD.  
As there is medical evidence of a current diagnosis of COPD 
along with two in-service notations relating to treatment for 
bronchitis, there is a duty to provide a comprehensive VA 
examination that includes an opinion on the approximate onset 
date and/or etiology of any current pulmonary disorder.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Service Connection-Erectile Dysfunction/SMC

The veteran is service-connected for diabetes mellitus, based 
on his exposure to herbicide agents while serving in the 
Republic of Vietnam.  He contends that he has erectile 
dysfunction (ED) that was caused or aggravated by his 
service-connected diabetes.  

The record confirms that the veteran has a current diagnosis 
of ED.  Specifically, a VA examination in November 2005 
assessed ED, stating that the disorder first appeared in 1993 
as a result of coronary artery bypass surgery.  The examiner 
went on to conclude that the veteran's ED was "not due to 
diabetes mellitus" and that it was "more likely than not 
secondary to his bypass surgery."  While this opinion is 
useful in addressing the question of whether the veteran's ED 
was caused by his service-connected disorder, it does not 
address the question of whether it was aggravated by his 
diabetes.  The Board is aware that diabetes was first 
diagnosed in 1999, after the initial diagnosis of ED.  While 
this fact, along with the 2005 opinion, clearly weighs 
against a finding of causation, there is no medical evidence 
or competent opinion that addresses the question of 
aggravation.  Under 38 C.F.R. § 3.310 (a), service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  (Emphasis added.)  As such, it is necessary 
to remand the claim for a new VA examination to address this 
matter.  

The veteran also contends that he is entitled to SMC based on 
the loss of use of a creative organ.  This claim is 
"inextricably intertwined" with the claim for secondary 
service connection for ED because a decision on the ED claim 
would have a "significant impact" on the veteran's SMC claim.  
See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, appellate consideration of the claim for SMC 
based upon loss of use of a creative organ must be deferred 
pending the development and readjudication of the claim for 
service connection for ED.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded a VA 
genitourinary examination to determine if 
his service-connected diabetes mellitus 
aggravated any current erectile dysfunction 
(ED).  Following review of the relevant 
medical evidence in the claims file, the 
clinical evaluations, and any tests that 
are deemed necessary, the examiner is asked 
to provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's service-connected 
diabetes mellitus caused or 
aggravated his ED beyond its natural 
progression?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation/aggravation 
as to find against causation/aggravation.  
More likely and as likely support a 
finding of causation or aggravation; less 
likely weighs against the claim.

The examiner is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.   

If it is determined that it is as likely 
as not that the veteran's service-
connected diabetes aggravated his ED, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected ED (e.g., 
slight, moderate) before the onset of 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  The veteran should also be afforded a 
VA pulmonary examination to determine the 
nature, approximate onset date or etiology 
of any current pulmonary disorder, to 
include COPD, chronic bronchitis, or 
bronchial asthma, that may be present.  
Following review of the relevant medical 
evidence in the claims file, the clinical 
evaluations, and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any pulmonary disability that is 
currently present, to include COPD, 
chronic bronchitis and bronchial 
asthma, began during service or is 
otherwise linked to any incident of 
service?  

The physician is further asked to 
opine as to what role, if any, the 
veteran's substantial history of 
tobacco use (in and after service) 
played in the onset of the veteran's 
lung disease(s).  

If it is determined that it is at 
least as likely as not that the 
veteran's pulmonary disorder(s) 
began during service, but, were 
solely caused by tobacco abuse, the 
opinion should so state.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation/aggravation 
as to find against causation/aggravation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claims, to 
include consideration of entitlement to 
SMC due to loss of use of a creative 
organ, which has been deferred.  If any 
claim remains denied, issue an 
appropriate supplemental statement of the 
case to the veteran and his 
representative and forward the case to 
the Board for final adjudication.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


